DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed December 22, 2021 in response to PTO Office Action mailed August 25, 2021. The applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.
In response to last Office Action, claims 13-16 and 18-24 have been amended. No claims have been canceled. No claims have been added. As a result, claims 13-24 remain pending in this application.
The objection(s) and/or rejection(s) not repeated in this Office Action have been withdrawn due to the amendment(s) and/or remark(s) filed by the Applicant on December 22, 2021.

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive.
The Applicant argues that Office Action relies on Niell paragraph [0028] to reject the limitation “one or more network interface controller, each network interface controller includes at least one network interface”. However, nowhere does Niell disclose a Recently however, as more logic and devices are being integrated on a single die…The configuration including an interconnect and controllers for interfacing with such devices…As an example, on-chip interface 110 includes a ring interconnect for on-chip communication and a high-speed serial point-to-point link 105 for off-chip communication. Yet in the SOC environment, even more devices, such as the network interface…and any other known computer devices/interface may be integrated on a single die or integrated circuits to provide small form factor with high functionality and low power consumption”. As indicated above with underlines, Neill teaches integrating known controllers/interconnects/devices to provide interface for communication with other on-chip devices and off-chip devices. Neill clearly teaches providing devices such as the network interface, which inherently teaches a device providing the network interface means as well known in the art “network interface controller”. Thus, the word “network interface controller” does not appear in the disclosure of Neill, it clearly arises with the language “Yet in the SOC even more devices, such as the network interface”, “the configuration including an interconnect and controllers for interfacing with other devices” or reasonably suggests the claimed “network interface controller” providing the network interface for communication with other off-chip components, which also provides 
The Applicant further argues that Watson, Kapur and Neill fail to teach or suggest limitation “ii. at least two coherent interfaces each connected to a microprocessor”. The Examiner respectfully disagrees with the fact. The Non-Final Office Action (date: 8/25/2021) page 5, last paragraph clearly shows the limitation being taught by Watson. Watson teaches: par. [0026]: “The processors 202a-d are also coupled to an interconnection controller 230 through point-to-point links…interconnection controller 230 performs variety of other functions including the maintaining of cache coherency”; par. [0031]: The interconnection controller has a coherent protocol interface”. As noted here, Watson teaches that the processors are connected to the interconnection controller through point-to-point links and the controller performs function of maintaining coherency and has coherent protocol interface, which clearly teaches the limitation coherent interface connecting the microprocessor but this is inherent and no express recitation. Therefore, the Examiner also provided an additional reference of Kapur to teach the limitation. Kapur teaches the limitation as well as the motivation in same paragraph [0051], which is overcome the limitations of shared bus based architecture which do not allow scalability. Thus, the Applicant’s arguments that Watson, Kapur and Neill do not teach or suggest limitations nor do they provide motivation to combine are not persuasive.
.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Watson, JR. et al. (US 2012/0089787) and further in view of Kapur et al. (US 2003/0163649) and Niell et al. (US 2016/0378701).
As per claim 14, Watson teaches a computer system comprising one or more nodes wherein each node is connected to at least one network switch (Watson: fig. 1B, items 121, 123, 125 and 127 each connected to a switch 131), each node comprising:
a. a cache coherent node controller (Watson: fig. 2, item 230) comprising:
[[i. one or more network interface controllers, each network interface controller includes at least one network interface]],
ii. at least two coherent interfaces each connected to a microprocessor (Watson: fig. 2, processors 202a-d are connected to the controller 230 via point-to-point links 232a-d; par. [0026]: “The processors 202a-d are also coupled to an interconnection controller 230 through point-to-point links…interconnection controller 230 performs variety of other functions including the maintaining of cache coherency”; par. [0031]: The interconnection controller has a coherent protocol interface and multiple processors are point-to-point connected each connected with respective coherent interface which requires an individual interface).
Watson expressly fails to teach each processor is connected to the respective coherent interface. Kapur teaches point-to-point cache-consistent interface to overcome limitations of shared bus based architecture (Kapur: fig. 6, par. [0051], claim 6. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide individual coherent interface to point-to-point 
iii. one or more interconnected protocol engines, PE (Watson: fig. 10, par. [0074]).
Watson teaches the nodes are connected through switch but expressly fails to teach (limitations above in brackets) i. one or more network interface controllers, each network interface controller includes at least one network interface. Niell teaches system on chip (SOC) interface comprising network interface (Niell: par. [0028]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide network interface controller providing a network interface to communicate with the switch outside the node and also to provide small form factor with high functionality and low power consumption (Neill: par. [0028]).

Claims 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Watson, JR. et al. (US 2012/0089787), Kapur et al. (US 2003/0163649) and Niell et al. (US 2016/0378701) as applied to claim 14 above, and further in view of Yamazaki (US 2006/0092957).
As per claim 15, Watson and Kapur expressly fail to teach wherein the cache coherent node controller further comprises: iv. one or more coherent link layers, each coherent link layer connected to one protocol engine, each coherent link layer provides coherent interfaces. Neil teaches SP (scalability ports) using layered implementation which includes link layer and protocol layer (Niell: pars. [0053] - [0055]) and Yamazaki teaches coherent interfaces providing high-performance interconnection using layered 
As per claim 16, Watson, Kapur, Niell and Yamazaki teach wherein each network interface controller is connected with a coherent link layer, each coherent link layers is connected with one neighbouring coherent link layer, and where the protocol engines are directly or indirectly connected with coherent link layers. As noted with respect to claims 14 and 15, Watson teaches a controller (fig. 2, item 230) providing coherent and non-coherent interfaces with protocol engines (figs. 3 and 10). Kapur teaches the protocol layer components interconnected for increasing scalability (Kapur: fig. 6, pars. [0051] – [0055]). Yamazaki teaches interconnecting multiple devices such as processing elements, memory sub-systems, switches, bridge chips etc. via coherent 
As per claim 17, Watson, Kapur, Niell and Yamazaki teach wherein connection between each node and the network switches is provided by the network interfaces. Please refer to claim 14 above, Watson teaches a switch and Niell teaches a network interface (NIC) to connect the processor to external device.
Claims 18-22 are directed towards providing different topologies (e.g., 1-dimensional fat tree, 2-dimensional fat tree etc.), Kapur teaches multi-dimensional scalability (Kapur: figs. 2 and 3, par. [0005]). Yamazaki similarly teaches various interconnected topologies (Yamazaki: figs. 5-7), where it would be readily apparent to one having ordinary skill in the art before the effective filing date of the claimed invention to provide coherence controller/scalability ports and interconnect plurality of devices based on the system needs (e.g., engineering choice). The goal of providing scalable system is to increase processing capability by interconnecting multiple devices together.
As per claim 23, Watson, Kapur, Niell and Yamazaki teach wherein the network switches are one of: an Omnipath switch, an InfiniBand switch, a Gen-Z switch or an Ethernet switch (Watson: par. [0027]).
As per claim 24, Watson teaches the nodes are connected through a switch (Watson: fig. 1B), but fails to teach wherein connection between each node and the network switches is provided by fibre optic links to the network switches. However, the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Watson, JR. et al. (US 2012/0089787), Kapur et al. (US 2003/0163649), Niell et al. (US 2016/0378701) and Yamazaki (US 2006/0092957) and further in view of Hasegawa (US 2019/0199833).
As per claim 13, Watson, Kapur, Niell and Yamazaki teach a cache coherent node controller comprising: a. one or more network interface controllers, NIC, each network interface controller includes at least one network interface, c. at least two coherent interfaces, CIF, each configured for communication with a microprocessor, d. two or more interconnected protocol engines, PE, and e. at least two coherent link layers, each coherent link layer at least connected to one protocol engine, each coherent link layer provides coherent interfaces, each coherent link layer is connected with one neighbouring coherent link layer, and where the protocol engines are directly or indirectly connected with coherent link layers (These limitations are similar in scope with claims 14-16 above and thus rejected under same rationales as applied to claims .

Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536.  The examiner can normally be reached on Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138